                        UNITED STATES DISTRICT COURT
                          DISTRICT OF RHODE ISLAND


Kormahyah Karmue

     v.                                        Case No. 17-cv-107-LM-AKJ

David Remington et al




                                   ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 1, 2019 (doc. no. 99).        For the reasons

stated in and in accordance with that Report and Recommendation,

I herewith approve the Report and Recommendation of Magistrate

Judge Andrea K. Johnstone dated May 18, 2018 (doc. no. 67), as

amended by Magistrate Judge Johnstone’s February 4, 2019

endorsed order.

      “‘[O]nly those issues fairly raised by the objections to

the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”   Sch. Union No. 37 v. United Nat'l Ins. Co., 617 F.3d

554, 564 (1st Cir. 2010) (quoting Keating v. Sec’y of Health &

Human Servs., 848 F.2d 271, 275 (1st Cir. 1988)); see also

United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986)

(after proper notice, failure to file a specific objection to
magistrate's report will waive the right to appeal).


                                  ____________________________
                                  Landya B. McCafferty
                                  Chief Judge


Date: March 4, 2019


cc:   Kormahyah Karmue, pro se
      Bethany N. Wong, Esq.
      Matthew C. Reeber, Esq.
      Patrick J. McBurney, Esq.
      Michael G. Sarli, Esq.
      Per C. Vaage, Esq.
